842 F.2d 1293Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Limbourgh Alphonso WATSON, a/k/a Junior Watson, Defendant-Appellant.
87-5593.
United States Court of Appeals, Fourth Circuit.
March 16, 1988.

Jeffrey C. Hines on brief for appellant.
Breckinridge L. Willcox, United States Attorney, Katharine J. Armentrout, Assistant United States Attorney on brief for appellee.
Before K.K. HALL, MURNAGHAN, and SPROUSE, Circuit Judges.
PER CURIAM:


1
Limbourgh Alfonso Watson appeals his conviction, following a bench trial, of conspiracy to possess with intent to distribute cocaine, along with aiding and abetting, in violation of 21 U.S.C. Secs. 846, 841(b) and 18 U.S.C. Sec. 2.  On appeal, Watson contends that the district court erred in denying his motion to suppress evidence seized after a search of his apartment, pursuant to a duly authorized search and seizure warrant.


2
Upon review of the record and the district court's order, we find this appeal to be without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument and affirm the judgment below on the reasoning of the district court.  United States v. Carl Barry Francis, et al., Crim.  No. JFM-86-0572 (D.Md. Mar. 16, 1986).


3
AFFIRMED.